

117 HR 3810 IH: Saving American History Act of 2021
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3810IN THE HOUSE OF REPRESENTATIVESJune 11, 2021Mr. Buck (for himself, Mr. Allen, Mr. Tiffany, Mr. Duncan, Mr. Brooks, Mr. Good of Virginia, Mr. Biggs, Mrs. Lesko, Mr. Roy, Mr. Perry, Mr. Budd, Mr. Bishop of North Carolina, Mr. Rice of South Carolina, and Mr. Steube) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit Federal funds from being made available to teach the 1619 Project curriculum in elementary schools and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the Saving American History Act of 2021.2.FindingsCongress finds the following:(1)The true date of America’s founding is July 4, 1776, the day the Declaration of Independence was adopted by the Second Continental Congress.(2)The self-evident truths set forth by that Declaration are the fundamental principles upon which America was founded.(3)An activist movement is now gaining momentum to deny or obfuscate this history by claiming that America was not founded on the ideals of the Declaration but rather on slavery and oppression.(4)This distortion of American history is being taught to children in public school classrooms via the New York Times’ 1619 Project, which claims that nearly everything that has truly made America exceptional grew out of slavery.(5)The 1619 Project is a racially divisive and revisionist account of history that threatens the integrity of the Union by denying the true principles on which it was founded.(6)The Federal Government has a strong interest in promoting an accurate account of the Nation’s history through public schools and forming young people into knowledgeable and patriotic citizens. 3.Prohibition of Federal funding for schools to teach the 1619 Project curriculum(a)DefinitionsIn this section:(1)ESEAThe terms elementary school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)SecretariesThe term Secretaries means the Secretary of Education, the Secretary of Agriculture, the Secretary of Defense, the Secretary of State, and the Secretary of Health and Human Services.(b)Prohibition of use of Federal funding for 1619 ProjectNotwithstanding any other provision of law, no Federal funds shall be used by any—(1)elementary school or secondary school to teach the 1619 Project initiative of the New York Times in such school; or(2)local educational agency to support the teaching of the 1619 Project initiative of the New York Times in the public schools served by such agency.(c)Determination of cost and reduction in federal funds(1)In generalIn the case of an elementary school or secondary school that receives Federal funds and teaches the 1619 Project initiative of the New York Times in such school or a local educational agency that supports the teaching of the 1619 Project initiative of the New York Times in the public schools served by such agency, the Secretaries shall determine the cost associated with teaching the 1619 Project, including in planning time and teaching time. (2)ReductionsThe Secretaries, based on coordinated prorated formulas established by the Secretaries, shall reduce Federal funds provided to an elementary school, secondary school, or local educational agency described in paragraph (1) in an amount equal to the cost amount determined under paragraph (1).(3)No reduction for certain fundsIn reducing Federal funds to an elementary school, secondary school, or local educational agency under paragraph (2), the Secretaries shall not reduce Federal funds for—(A)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), or any other program for low-income students; or (B)students with disabilities.(d)Future fundingThe Secretaries shall promulgate regulations to ensure that Federal funds provided after the date of enactment of this Act to an elementary school, secondary school, or local educational agency comply with the requirements and restrictions provided under this Act.